Citation Nr: 1712347	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating prior to June 24, 2016, and an initial disability rating in excess of 30 percent thereafter for skin disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 2005 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified before the undersigned at a videoconference hearing held in June 2016.  A transcript is of record.  The matter was previously remanded by the Board in November 2016 for an issuance of a supplemental statement of the case (SSOC) on the present issue after consideration of all evidence.  The requested development was completed, and the case has been returned to the Board for further appellate action.

During the pendency of this appeal, the RO increased the rating for the Veteran's skin disability, dermatophytosis to tinea versicolor, in a November 2016 rating decision from 0 percent to 30 percent, effective June 24, 2016.  As the rating increase does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 24, 2016, the Veteran's skin disability did not affect at least five percent of his total body or at least five percent of the exposed area.  

2.  From June 24, 2016, the Veteran's skin disability has not affected more than 40 percent of his total body or more than 40 percent of the exposed area.

3.  The Veteran's skin disability required intermittent systemic therapy for less than six weeks beginning October 28, 2013 to November 11, 2013; no other period on appeal showed required use of systemic therapy for the Veteran's skin disability.  


CONCLUSIONS OF LAW

1.  Prior to October 28, 2013, the criteria for a compensable initial rating for skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.10, 4.119, Diagnostic Codes 7806, 7813 (2016).

2.  From October 28, 2013 to November 11, 2013, the criteria for an initial rating of 10 percent, but no higher, for skin disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.10, 4.119, Diagnostic Codes 7806, 7813 (2016).

3.  From November 12, 2013 to June 23, 2016, the criteria for a compensable rating for skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.10, 4.119, Diagnostic Codes 7806, 7813 (2016).

4.  From June 24, 2016, the criteria for a rating in excess of 30 percent for skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.10, 4.119, Diagnostic Codes 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

Here, service connection has been granted and initial disability ratings and effective dates have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has obtained service treatment records and records of post-service VA treatment, and the Veteran was also afforded VA examinations for his skin disability.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Skin Disability Increased Ratings

The Veteran's skin disorder is currently awarded a noncompensable rating under DC 7806 prior to June 24, 2016, and 30 percent thereafter.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  38 C.F.R. § 4.118.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Id.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Id.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  Id.

The Veteran's skin disability, dermatophytosis to tinea versicolor, is rated under Diagnostic Code 7813 for dermatophytosis.  38 C.F.R. § 4.118.  Under that code, such a disability is rated as disfigurement of the head, face, and neck (DC 7800); scars (DCs 7801-7805); or dermatitis (DC 7806), depending on the predominant disability.  Id.  The Veteran's skin-related disability does not result in a disfigurement of the head, face, and neck.  Likewise, no scarring has been associated with this condition.  As such, Diagnostic Code 7806 is the most appropriate diagnostic criteria for this disability.

Factual Background

The Veteran was provided with a VA examination in October 2009.  At that time, the Veteran reported that he developed a skin eruption one year ago affecting his arms and trunk.  The Veteran reported there were no symptoms associated with the condition and that the apparent diagnosis was tinea versicolor.  The Veteran reported that he used selenium sulfide solution daily for two weeks and the condition had responded.  On physical examination the examiner noted there was no active skin infection or inflammation.  The examiner concluded that the Veteran had tinea versicolor by history only.  

In an April 2012 VA treatment record, the Veteran reported having a persistent papular or nodular skin rash.  The report's comment noted tinea versicolor on the back and arms.  Treatment included topical treatment of Ketoconazole two percent shampoo.

VA treatment records in October 2012 and February 2013 noted prescribed topical treatment of Ketoconazole two percent shampoo. 

In an October 2013 VA treatment record, the evaluator noted the Veteran's tinea versicolor condition and that the Veteran had tried Ketoconazole shampoo and cream before that did not help the condition.  The evaluator noted the Veteran wanted to get the Lamisil tablet and found that since the Veteran's lab results the prior week showed his liver enzymes were within normal limits, the evaluator prescribed a two week supply of oral medication of Terbinafine/Lamisil.  

A November 2013 VA treatment record noted the Veteran's assessment of tinea versicolor and that the prior use of Ketoconazole shampoo and cream did not help.  

In a March 2016 VA dermatological examination, the Veteran reported that he self-treated with Selsun Sulfide and medication and that he had intermittent flare-ups.  The Veteran reported that he had never seen a dermatologist and the only treatment he received was in service with anti-fungal agents but that in the VA system and non-VA system, he had not been treated with any anti-fungal agents.  After examination, the examiner noted there was no rash and that it did not appear like a tinea.  Instead the examiner found there were macular lesions like folliculitis rather than tinea versicolor.  The examiner noted that tinea versicolor has a typical presentation with central clearing and peripheral spreading in irregular patches with scaly dermatitis.  The examiner noted that the lesions were not of that nature and they were mostly in the upper part of the body in the creases.  The examiner noted the rash was not seen on the back because of extensive tattooing and that no rashes were seen in the lower extremities or between the toes.  

On examination, the examiner noted the Veteran's reports that he had flare-ups once a week but that there had been no treatment for so many years in the VA system.  The examiner noted the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  There were no benign or malignant skin neoplasms and the Veteran did not have any systemic manifestations due to any skin diseases.  The examiner noted the Veteran's use of Selsun Sulfide, a dandruff shampoo type of medication, for six weeks or more, but not on a constant basis.  The examiner also noted the Veteran's receipt of Ketoconazole treatment in service in 2007 for six weeks or more, but not on a constant basis.  The examiner also noted there were no debilitating or any non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner did not provide a finding as to the approximate total body area or total exposed body area percentage affected by the claimed skin disability since the examiner found the Veteran did not have the claimed skin condition of tinea versicolor.  The examiner did not find a benign or malignant neoplasm or metastases related to the Veteran's diagnosed skin condition.  The examiner reiterated that the Veteran had scattered folliculitis type skin eruptions on various parts of torso and some aspects of his upper extremities.  However, there were no eruptions on his face, back, or lower extremities.  The examiner found the Veteran's skin conditions did not impact his ability to work.  

During the June 2016 Board hearing, the Veteran reported the use of topical treatment of selenium sulfide for his skin condition.  He reported that he had gotten prescriptions for the two percent strength but that he also used over-the-counter one percent strength.  The Veteran reported that he applied the treatment once or twice a week.  He indicated that he had been using the over-the-counter treatment but that every time he went to see the doctor he would request the two percent strength but that neither strength seemed to do much for his skin condition.   The Veteran reported that his entire body was affected by his skin condition, including his arms, upper torso, entire back, legs, and sometimes his neck and face but that he tried to keep that under control as much as possible.  The Veteran indicated he was not sure of any resulting disfigurement on his head, face, or neck.  The Veteran reported that his skin condition was always itchy and when it got severe, it was painful.  The Veteran clarified that the treatment was technically a shampoo but that he would leave the treatment on his body for 20 to 30 minutes before it dried.  He indicated that afterwards, the skin condition faded a little bit but that it came right back.  

The Veteran was provided a skin diseases disability benefits questionnaire (DBQ) in August 2016.  At examination, the examiner diagnosed tinea versicolor.  The examiner noted the Veteran's reports of truncal and upper extremity rash that had been present for eight to nine years that was not responding to various prescribed treatments.  The examiner noted the rash was pruritic.  The examiner noted the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The examiner noted the Veteran did not have any benign or malignant skin neoplasms and did not have any systemic manifestations due to his skin diseases.  The examiner noted the Veteran had been treated with over-the-counter selenium sulfide shampoo for his tinea versicolor and the total duration of the medication's use in the past 12 months had been six weeks or more, but was not constant.  The examiner also noted there were no debilitating or any non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On physical examination, the examiner noted that 20 percent to 40 percent of his total body area and 5 percent to less than 20 percent of the exposed body area was affected by his tinea versicolor.  The examiner noted specifically that there were pink/hyperpigmented/hypopigmented patches with fine scales on the Veteran's back, chest, abdomen, neck, and bilateral upper extremities.  The examiner did not find any acne, chloracne, vitiligo, alopecia, or hyperhidrosis and did not find a benign or metastases related to the Veteran's skin condition.  The examiner found the Veteran's skin conditions did not impact his ability to work.

Analysis

Based on the evidence described above, the Veteran's symptoms do not meet the requirements for a compensable rating prior to October 28, 2013.  A compensable rating would be warranted if the Veteran's skin disability involves at least 5 percent of total body area, at least 5 percent of exposed areas affected, or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118, DC 7806.  Prior to October 28, 2013, the evidence of record does not show that the Veteran's skin disability was found to affect at least five percent of his total body area or exposed body area with his tinea versicolor.  Although the April 2012 VA treatment record notes that the Veteran had tinea versicolor on his back and arms, there was insufficient information to determine the percentage amount of total body area or exposed body area affected.  The Board acknowledges the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016) that topical corticosteroids are systemic therapy within the meaning of Diagnostic Code 7806.  The Board also acknowledges the holding in Warren v. McDonald, 28 Vet. App. 194, 197 (2016), that compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  During the period prior to October 28, 2013, the Veteran reported the topical use of ketoconazole shampoo and selenium sulfide (Selsun) shampoo.  Both of these antifungal shampoos are used to treat dandruff, seborrhea and other fungal infections.  The Board finds that because corticosteroids and immunosuppressive drugs suppress the immune system whereas ketoconazole shampoo and Selsun shampoo are used to treat minor skin or scalp irritations, they are not like or similar.  See Warren v. McDonald, 28 Vet. App. 194, 197 (2016).  Thus, prior to October 28, 2013, the record does not show intermittent systemic therapy or a sufficiently large affected area to meet the criteria for a compensable rating.

From October 28, 2013 to November 11, 2013, the Veteran was prescribed a two week supply of oral medication of Terbinafine/Lamisil.  Lamisil, the trademark for terbinafine hydrochloride (HCl), is a synthetic antifungal compound.  Dorland's Illustrated Medical Dictionary 1017, 1907 (31st ed. 2007).  Corticosteroids or other immunosuppressive drugs are not the only types that qualify for a compensable rating.  Warren v. McDonald, 28 Vet. App. 194, 197 (2016).  The phrase "systemic therapy such as corticosteroids or other immunosuppressive drugs" indeed refers to any prescribed oral or parenteral medication.  VA Adjudication Procedure Manual M21-1, part III, subpart iv, chapter 4, section J.3.f.  In other words, the Veteran's use of Lamisil/terbinafine pills qualifies as systemic therapy.  As there has been intermittent systemic therapy required for a total duration of less than six weeks, a 10 percent rating is merited.  However, since the record does not show further use or additional prescriptions of the initial two week supply of Lamisil/terbinafine pills, a rating in excess of 10 percent is not applicable.

During the period beginning from October 29, 2013 to June 23, 2016, the evidence of record does not show that the Veteran's skin disability was found to affect at least five percent of his total body area or exposed body area with his tinea versicolor.  The Board notes that the March 2016 VA examiner's finding that the Veteran's skin condition at the time of examination did not appear to be the service-connected tinea versicolor and as a result, the examiner did not include a finding as to the total body area or exposed body area percentage affected by the claimed skin disability.  As such, the March 2016 VA examination's finding of macular lesions like folliculitis is not applicable to the matter at hand and cannot be used to substantiate a higher rating for the present claimed skin disability of tinea versicolor.  Additionally, for the duration of this period, the Veteran has not been prescribed systemic therapy such as corticosteroids or other immunosuppressive drugs.  Instead, the Veteran had treated his flare-ups with ketoconazole and selenium sulfide shampoo.  As noted above, the topical use of ketoconazole and selenium sulfide shampoo does not constitute systemic therapy.  Thus, during the period beginning from October 29, 2013 to June 23, 2016, the record does not show intermittent systemic therapy or a sufficiently large affected area to meet the criteria for a compensable rating.  

For the period from June 24, 2016, the record does not show that the Veteran's tinea versicolor affected more than 40 percent of the entire body or more than 40 percent of exposed areas to merit a rating higher than 30 percent under Diagnostic Code 7806.  As noted above, the most recent VA examination in August 2016 noted that 20 percent to 40 percent of the Veteran's total body area and 5 percent to less than 20 percent of the exposed body area was affected by his tinea versicolor.  Moreover, the Board acknowledges the Veteran's testimony during the June 24, 2016 Board hearing that his tinea versicolor affects his entire body, to include his arms, upper torso, entire back, legs, neck, and face.  Although the Veteran is competent to report symptoms that are readily observable by a layperson, such as skin lesions or a rash, the Veteran is not, however, competent to identify a specific level of disability of his skin condition according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Additionally, the Veteran has not been prescribed corticosteroids or other immunosuppressive drugs during this period.  From June 24, 2016, the Veteran has solely used selenium sulfide shampoo for treatment of his skin condition and as noted above, the use of selenium sulfide shampoo does not constitute systemic therapy.  Thus, from June 24, 2016, the record does not show constant or near-constant systemic therapy or a sufficiently large affected area to meet the criteria for a rating in excess of 30 percent.

As such, the criteria for a compensable rating prior to October 28, 2013 and between November 12, 2013 to June 23, 2016, and a rating in excess of 30 percent from June 24, 2016 have not been met.  However, the criteria for a 10 percent rating, but no higher, for the period beginning October 28, 2013 to November 11, 2013 have been met.

Extraschedular Considerations and TDIU

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those minimum manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Finally, the Board has also considered whether the Veteran has raised a claim for a total disability rating for individual unemployability (TDIU) based on his service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that TDIU is an element of all appeals of an initial rating).  In this case, the Veteran has not claimed and the record does not show that the skin disability has rendered the Veteran unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial compensable disability rating prior to October 28, 2013 for skin disability is denied.

Entitlement to an initial 10 percent disability rating, but no higher, from October 28, 2013 to November 11, 2013 for skin disability is granted.

Entitlement to a compensable disability rating from November 12, 2013 to June 24, 2013 for skin disability is denied.

Entitlement to a rating in excess of 30 percent from June 24, 2016 for skin disability is denied.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


